     Case 21-21810-JAD               Doc 2-1 Filed 08/13/21 Entered 08/13/21 14:26:04                           Desc BNC
                                     PDF Notice: Notice Recipients Page 1 of 1
                                                     Notice Recipients
District/Off: 0315−2                       User: bsil                            Date Created: 8/16/2021
Case: 21−21810−JAD                         Form ID: pdf900                       Total: 19


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      ustpregion03.pi.ecf@usdoj.gov
tr          Ronda J. Winnecour           cmecf@chapter13trusteewdpa.com
aty         Shawn N. Wright           shawn@shawnwrightlaw.com
                                                                                                                    TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          John J. Blazonczyk       100 Williams Street         Springdale, PA 15144
jdb         Cathy J. Blazonczyk       100 Williams Street         Springdale, PA 15144
cr          PRA Receivables Management, LLC           PO Box 41021           Norfolk, VA 23541
15402627 American Express           PO Box 981535          El Paso, TX 79998−1535
15402628 Capital One          PO Box 85051         Richmond, VA 23285−5075
15402629 Citicards         PO Box 6421         Sioux Falls, SD 57117
15402630 Discover Student Loans           30948       Salt Lake City, UT 84130
15402631 First Commonwealth Bank            601 Philadelphia Street        Indiana, PA 15701
15402632 First National Bank         4140 East State Street        Hermitage, PA 16148
15402633 Freedom Financial          4940 S. Wendler Drive, Suite 210          Tempe, AZ 85282
15402634 Huntington National Bank           P.O. Box 89424          Cleveland, OH 44101−8539
15402635 Mr. Cooper Mortgage           350 Highland Drive          Lewisville, TX 75067
15402636 PNC Bank            2730 Liberty Avenue        Pittsburgh, PA 15222
15402637 Syncb/Care Credit          PO Box 965005          Orlando, FL 32896
15402801 Synchrony Bank           c/o of PRA Receivables Management, LLC             PO Box 41021     Norfolk, VA
            23541
15402638 UPMC St. Margaret            PO Box 38259          Pittsburgh, PA 15250−8059
                                                                                                               TOTAL: 16
